Title: From George Washington to the Board of War, 12 October 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West Point 12th October 1779
        
        On the 2d instant I addressed you particularly on the subject of the want of shoes, and informed you that I had made application to Mess[r]s Mehelm—Hatfeild—and Starr the three nearest Commissaries of Hides, and desired to know what quantity of shoes I might depend upon immediately, and what were their future prospects. I have only recd answers from Mr Mehelm and Capt. Starr—Copies of whose letters you have inclosed—By these you will perceive, that the quantities, which they can engage to furnish between this and the latter end of November, are most trifling, in comparison with what we may reasonably suppose will be the wants of the Army. Should Mr Hatfeild and Mr Henry of Lancaster return accounts, not more promising, the Army must be again reduced to a miserable situation for want of Shoes. Indeed should we be called upon to move tomorrow, I beleive I may say without exaggeration that we should lose the service of one third of the Men who could not march from this Ground, unless bare footed. and we may expect that the troops under General Sullivan will be in a similar condition. This is a matter of so

important a nature, that I hope the Board will excuse me for mentioning it again; and more especially when I add that I am perfectly convinced they have taken every measure in their power to procure supplies and that they will leave nothing untried to effect it. It is however to be regretted that the moment we attempt to introduce System in this business, that our supplies become scanty and uncertain.
        Inclosed you have the Return of Captain posts Company of Artillery Artificers agreeable to Resolve of Congress of 15th March last.
        Upon the repeated applications of the Officers of the Massachusetts line for their Commissions, I must request the Board will transmit them as speedily as possible. I have the honor &c.
      